Case 6:19-cv-01456-CEM-EJK Document 242 Filed 04/02/20 Page 1 of 20 PageID 1801




                                              UNITED          ST ATES          DISTRICT             COURT
                                                MIDDLE           DISTRICT               OF FLORIDA
                                                          ORLANDO                DIVISION


JEFFREY          PETER         DATTO,          Ph.D.,


            Plaintiff,


V.                                                                                       CASE       NO.:       6:19-cv-1456-Orl-41EJK


THE UNIVERSITY                      OF CENTRAL
FLORIDA            BOARD            OF TRUSTEES,
JOHN        DOES         1-   5,


            Defendants.



            DEFENDANT'S                     MOTION            TO DISMISS               PLAINTIFF'S                  THIRD          AMENDED
                      COMPLAINT                  AND      MEMORANDUM                          IN SUPPORT                  THEREOF


            Defendant,             {JNIVERSITY                OF       CENTRAL                FLORIDA               BOARD               OF       TRUSTEES


 ("UCF"),        by and through             its undersigned           counsel,         and pursuant        to the provisions                 of Rule    8(a)(2)


 and Rule         12(b)(6),         Federal      Rules     of    Civil       Procedure,          moves      to dismiss             Plaintiff,       JEFFREY


 PETER          DATTO,        Ph. D.'s        Third    Amended           Complaint        (Doc.      236) and in support                 thereof     state:


            1.            Although          more      concise         than     previous          iterations,        Plaintiff's          Third      Amended


 Complaint          ("Third         Complaint")          nevertheless          fails     to   set-forth        "a    short        and    plain     statement"


 establishing        cognizable         claims        under     the Americans             With      Disabilities           Act,    42 U.S.C.         § 1201       et


 seq.    ("ADA")          and the Rehabilitation                Act      of 1973,       29 U.S.C.          § 794 ("Rehab                Act")     based    upon


 Plaintif:f's      failure    to gain       admission         to UCF's        medical         school.      Counts          I and II are claims            under


 the ADA          and Rehab           Act     alleging     disparate         treatment,        Counts       III     and IV        are claims         under    the


 ADA      and Rehab           Act     for failure      to accommodate               a disability,         Counts          V is a claim          for retaliation


 under      tl'ie Rehab       Act,     and Count         VI     purports      to allege        an ADA             claim     against      five     unidentified


 "John      Doe"     defendants.
Case 6:19-cv-01456-CEM-EJK Document 242 Filed 04/02/20 Page 2 of 20 PageID 1802




             2.            Count         I     of     the       Third          Complaint         contains           51      paragraphs,             40      of    which         are


incorporated by reference in Count II. (Doc. 236, ffl 57). Despite the number of allegations,

Counts       I and II fail to allege,                  in any logical              or chronological                sequence,         the pertinent           facts relating


to Plaintiff's           medical             school         admission            process.         These           paragraphs             relate     a series        of     events


beginning           as early           as May            21,       2003,        or perhaps             earlier,     and        describe           undated         events        and


circumstances              which       may either              pre- or post-date            Plaintiff's           UCF       admission             process.


             3.             Count       I and II are completely                        silent     as to basic              facts    such as: (1) when                    Plaintiff


applied       for     UCF        medical            school         admission,          (2) what             information            accompanied              his    admission


applications,              (3)    what         information,               if    any,      was     submitted           to       UCF         concerning             his     alleged


disability          during       the     admission              process,          and (4)        what        information             was      submitted            during        the


admission           process          concerning              Plaintiffs           former        matriculation              at Thomas              Jefferson        University


("TJU").            Count        V suggests            that Plaintiff            submitted            multiple      applications             for admission               to UCF,


but Count           I thought          IV are silent             on the matter.             Significantly            too, Counts             I and II fail to identify


or describe          any comparator                   to support          the disparate          treatment          claims.


             4.             The failure             to accommodate                  claims        in Counts          III     and IV         of the Third           Complaint


 contain          even       fewer       allegations               concerning             the    UCF          admission             process.             The       substantive


 allegation         of the failure             to accommodate                    claims     are contained             in paragraphs                60 - 70 of Count                  III


 which are reiterated in Count IV. (Doc. 236, %76). While paragraphs 60 - 70 generally allege

 that Plaintiff          was an applicant                   with     a mental          disability          who required             reasonable             accommodation,


 Counts       III and IV fail to allege                      material          facts essential             to an accommodation                     claim.


              5.             Counts          III    and IV fail to allege that Plaintiff                           was:        (1) diagnosed             with     a disability,


 (2)   when          his     disability             diagnosis           was       made,         (3)        what     (and       when)         facts         and    information


 concerning            his       alleged           disability        were         disclosed           to    UCF,         and       (4)    when       (if     ever)        Plaintiff




                                                                                            2
Case 6:19-cv-01456-CEM-EJK Document 242 Filed 04/02/20 Page 3 of 20 PageID 1803




requested          an accommodation                   during       the admission                   process.         Counts          III and IV thus fail to allege

 accommodation                claims        since       they      are         devoid          of    any     allegations             which       would         "trigger"       an

obligation         to offer        an accommodation.


              6.          Paragraphs             67     and       68      of    the       Third          Complaint              identifies          two     (2)     requested

accommodations.                     Paragraph              67    refers        to    an       accoini'nodation                 to    present        "medical          reports"

establishing          that his earlier            dismissal             from        TJU        medical        school           was the result              of a disability.

Paragraph          68 refers        to a requested              accommodation                      that UCF "honor"                   a "reinstatement               contract"

with    TJU        which         included        independent                  psychiatric             clearance,              an agreement             that    Plaintiff      be

"monitored"             while       attending         medical           school,        and an agreement                       to put the diagnosis                  of bipolar

disorder       in some unidentified                   and undescribed                 "Dean's            letter."        These allegations                 fail to state any

cognizable          accornrnodation               claim         since the requested                      accommodations                    relate    either        to personal

services       or to accomi'nodations                   which       UCF         had no obligation                    to provide.


              7.          Paragraphs            15     -    22     of     the       Third          Complaint             proyide           a candid         description          of

Plaintiff's         manic/depressive                  episodes           which          result        from       his      "bipolar           disorder         of     a variant


thereof." (Doc. 236, ffl 16).                              Plaintiff alleges that, despite the self-treatment described in

paragraphs           24 -       26, he still          has "recurring                 episodes,            especially            when        he is placed            in a very


stressful position." (Doc. 236, ffl 27). As a result, Plaintiff fails to allege that he is a "qualified

individual",         with       or without        accommodations,                     which          is fatal to his ADA                   and Rehab          Act claims.

              8.          Count       V fails         to allege         a retaliation               claim     under           the Rehab         Act.        Paragraphs        10

and 11         allege       that     (at   some        undisclosed               time         in the        past),       "a    severe        learning         and thinking

disability"        resulted        in liis dismissed              from         the TJU medical                 school.              Paragraphs            83 and 84 allege

that   Plaintiff          disclosed        his       diagnosis           of     bipolar            disorder         in   his     initial      UCF         application       and

explained          "the      institutional            action      taken         against            him      at TJU."                Paragraph          103        alleges   that




                                                                                          3
Case 6:19-cv-01456-CEM-EJK Document 242 Filed 04/02/20 Page 4 of 20 PageID 1804




Plaintiff      was subsequently                       informed        tliat    lie was rejected                again "due             solely        to what        happened           at


TJU."         However,            nowhere             in Count        V is there any allegation                         that Plaintiff's             UCF         rejection        was


the result          of the prior           lawsuit         against            TJU      as distinct            from      Plaintiff's           inability          and failure          to


complete           the TJU curriculum.


              9.            Count         VI     of Plaintiff's               Third        Complaint            purports         to     state       an ADA              retaliation


claim       against       five    unidentified             "John           Doe"       defendants             who       allegedly         participated             in Plaintiff's


UCF     admission             process.           Count         VI    suffers        from       the same pleading                  defects           as Count        V and fails


to otherwise          alleged        any cognizable                  claim        against         the unidentified           'Uohn          Doe"         defendants.


              10.           Plaintiff's          Third         Complaint              fails       to allege          a claim       for      compensatory                  damages


since it fails           to alleged        tlie requisite             discriminatory                 intent     or deliberate            indifference              necessary          to


support        a compensatory                  damage          claim.


              WHEREFORE,                       for the reasons                stated above            and for the reasons                     more       fully     expressed          in


accompanying                 Memorandum                   of        Law,       Defendant,             {JNIVERSITY                  OF         CENTRAL                   FLORIDA


BOARD               OF      TRUSTEES,                   respectfully              requests           that      this     Court         enter         an    order         dismissing


Plaintiffs          Third        Amended              Complaint,           with      prejudice.



                                                                MEMORANDUM                              OF LAW


              Defendant,             UNIVERSITY                         OF          CENTRAL                   FLORIDA              BOARD                  OF       TRUSTEES


 ("UCF"),           submits         this        its    Memorandum                     of      Law      and      in     support         of     its    Motion          to     Dismiss


 Plaintiffs         Complaint:


              I.            Rule     8(a)(2)           and Rule 12(b)(6)                      Standards.


              Fed. R. Civ.           P. 8(a)(2)            requires           a "short         and plain"             statement        of the facts.              The Eleventh


 Circuit       has       long       condemned               complaints                which          fail,     in     one    way         or     another,          "to      give       the


 defendants           adequate        notice            of the claims               against         them      and the grounds                  upon       which         each claim




                                                                                              4
Case 6:19-cv-01456-CEM-EJK Document 242 Filed 04/02/20 Page 5 of 20 PageID 1805




rests." Weiland v. Palm Beach County Sherriff's Office, 792 F.3d 1313, 1323 (11th Cir. 2015).

To survive            a Rule 12(b)(6)            motion          to dismiss,       a complaint        must allege          sufficient      facts to "state        a


claim to relief that is plausible on its face." Ashcroft v. Iqbal, 556 U.S. 62, 678 (2009) (citations

omitted).            In deciding         whether        a complaint           is plausible,       the Court      must interpret           the complaint        in


a light      most favorable              to the non-moving                 party     and accept       factual       allegations     as true.       Randall        v.


Scott,    610 F.3d 701, 705 (11th                        Cir.     2010).       However,          the Court      is not required           to accept     as true


legal conclusions               bereft       of supporting          factual     allegations.        Iqbal,      556 U.S. at 678.


             II.           Plaintiff's         Claims          Under       the ADA         and Rehab          Act     Should       Be Analyzed          Under
                           the Same           Lega}      Framework.


             Claims           under      the ADA          and Rehab            Act    are analyzed           under     the same framework.                   See,


Knowles v. Sherriff, 460 Fed. Appx. 833, 835 (11th Cir. 2012); Cash v. Smith, 231 F.3d 1301,

1305      (1 1th       Cir.     2000)       (stating      that     the Rehab         Act      is governed       by the       same standards            used       in


ADA       cases).          Tlius,      Plaintiffs         disability       discrimination           claims      under      the ADA         and Rehab          Act


 will    be addressed            together.


              III.            Counts      I and II Fail            to State      Claims        for Disparate          Treatment           Under      the ADA
                              and Rehab         Act.


              To establish             a prima         facie     disability        discrimination-claim              under       the ADA,         the plaintiff


 must     allege        that he or she:             (1) is disabled,            (2) is a qualified           individual,         and (3) was subject              to


 unlawful            discrimination           because          of his or her disability.               Cash      v. Smith,        231 F.3d        1301,     1305


 (11th Cir. 2000)               (citations      omitted);          Trabulsy        v. Polk     Community         College,         210 W.L.       1837909,         *2


 (N.D.       Fla. 2010)         (citation      omitted).           Similarly,        to state a claim         under     the Rehab         Act,    the plaintiff


 must     allege         that    he or she:             (1)      is disabled,        (2)     is "otherwise          qualified"      for    the program            or


 activity,         (3) was excluded              from      the program             or activity      solely    because        of the disability,           and (4)




                                                                                      5
Case 6:19-cv-01456-CEM-EJK Document 242 Filed 04/02/20 Page 6 of 20 PageID 1806




sought      to use a program                  or activity         tliat receives        federal       financial            assistance.          Harris        v. Thigpen,


941 F.2d 1495, 1522                    (1 1th Cir. 1991).


             As      observed            by    Magistrate           Judge        Fleischer           Luis         in    the      June       8, 2019           Report        and


Recommendations,                       Plaintiff's        prior      Amended                Complaint             contained             "competing             allegations


making           it impossible          to determine          whether           plaintiff      alleges          that he is in fact disabled,                     and if so,


what     his       disability         is.            (Doc.   168,      p.l8).          Plaintiff's              Third         Complaint         does not          cure      this


pleading          defect.        For example,             paragraph           16 of the Third                  Complaint              offers    no fewer         than      four


alternative          causes          of his       alleged     disability:           (1) bipolar                disorder,         (2)    a "variant           thereof',       (3)


hypomanic             episodes          which        "may     be"     the result            of lithium            withdrawal              syndrome,           and (4) the


permanent            effects         of chronic        prolonged        intermittent            hypoxia.                In an apparent              attempt        to avoid


damaging            his professional                 reputation,        Plaintiffs            pleading            strategy         appears        to be designed                to


avoid       an outright          allegation          that he suffers          from      bipolar       disorder            and to suggest             that his disorder


is due to psychiatric                  medications           takeh between             May      2003 and the "summer                            2006."          (Doc.      238,


$$ 11-14).

             To      establish          a disability          discrimination                claim,        it     is incumbent               upon      the      plaintiff        to


 identify        a specific          disability       and allege       that the defendant                      was placed              on notice      of the disability


prior       to     the      alleged         discriminatory             act.        "Vague            or        conclusory              statements            revealing          an


unspecified           incapacity            are not sufficient          to put an employer                       on notice         of its obligations             under      the


 ADA."            Morisky            v. Broward          County,       80 F.3d          445,      448          (11th      Cir.     1996).         A plaintiff            cannot


 sustain         a case         of    disability        discrimination             "without           proof            that      an     employer         had      actual        or


 constructive            knowledge            of an applicant's             disability."         Id. (citations                omitted).


             The Third               Complaint,          in addition          to failing       to specifically                 identi'fy       Plaintiff's        disability,


 also fails        to allege:           (1) what         information            was conveyed                   to UCF          concerning          Plaintiff's           alleged




                                                                                       6
Case 6:19-cv-01456-CEM-EJK Document 242 Filed 04/02/20 Page 7 of 20 PageID 1807




disability,    and (2)        when      in the     admission          process        such     information       was   conveyed.          While


paragraphs     18 - 23 of the Third               Complaint         contained       detailed     allegations     concerning       Plaintiff's


depressed and manic states, Counts I and II are completely                                   devoid   of any allegations        concerning


what information,         whether       pertaining        to his bipolar          disorder,    psychiatric      medications,      depressed


 state, excessive       or inadequate           sleep,     distractibility         and irritability      were     conveyed       during      the


 admission     process.         This    is not surprising            since Counts            I and II are devoid            of any detailed


 allegation   whatsoever          concerning       the admission             process.       Simply    stated, Counts         I and II fail to


 allege what happened             during    the admission           process - the central issue in the case.


            Because     Counts      I and II of tlie Third             Complaint          are devoid     of any specific         allegations


 concerning     the medical            school     admission          process,        other     defects   are apparent.           The      Third


 Complaint      fails    to     adequately        allege     that     Plaintiff       was     a "qualified       individual"       for    UCF


 admission.     While     paragraphs        31-    34 and 40 - 45 of the Third                   Complaint       tout Datto's      academic


 record, the complaint fails to allege how thesepast accomplishmentstranslateto future success

 in medical    school given his admitted                 failure    to complete         tlie TJU curriculum.


            Whatever     the cause of Plaintiff's              disabilities,       the Third      Complaint       clearly     acknowledges


 that despite his efforts "to          better manage his disability,"                   he still has "recurring"       manic/depressive


 episodesespecially when placed in "a very stressful position." (Doc. 236, $$ 23-27). Plaintiff

 candidly     admits that when he is in a "depressive                         phase"      of his illness     his ability     to learn, think


 and concentrateis "substantially limited." (Doc. 236 ffl17). When in a depressedstate,Plaintiff

 sleeps excessively,          it is difficult     for him get out of bed, he does not want to be around other and


"it if difficult for him to hold a conversation." Id. ffl 18-19. When is a manic state, Plaintiff

 sleeps for only 2 hours a night,               find it difficult        to concentrate         on what people are saying to him,


 hasracing thoughts and is "easily distracted." Id. %21. While Plaintiff                                       alleges that "reflection,"




                                                                         7
Case 6:19-cv-01456-CEM-EJK Document 242 Filed 04/02/20 Page 8 of 20 PageID 1808




prayer,       vitamins,        fish    oil and baths          at night      help him           control     his disability,           he freely      admits     that


"he still has recurring episodes, especially when he placed in a very stressful position..."                                                                 Id. $$

23-27.


             Respectfully,              these     allegations,            far    from       alleging           that     Plaintiff       was      a "qualified


individual,"           demonstrate           Plaintiffs        lack of qualifications.               "An        otherwise         qualified      person      is one


who      is able to meet               all   of a program's            requirements              in spite        of his handicap."               Southeastern


Community              College         v. Davis,          42 U.S.     397,       406     (1979).           "In        the    context      of postsecondary


education,         an otherwise              qualified       individual         is a person         wlio       is able to meet           the academic           and


technical        standards           requisite     to admission            or participation           in the education               program       or activity."


Zainulabeddm v. Univ. of South Florida Bd. Of Trustees, 749 Fed. Appx. 776, 781 (11th Cir.

 2018)       (citations       omitted).


                Plaintiffs        failure     to allege       that he is a qualified              individual           is not cured by the conclusory


 allegations           that     he     can    perform          the "essential            functions          of        a medical         student"      if "given

 reasonable minimal accommodations."                                 (Doc. 236, '1{735-36). Paragraph 49 vaguely alleges that

 Plaintiff      will      agree to "any          treatment"         (including          'pharmaceutical                treatment')       and "monitoring."


 However,          no specific            "treatment"          is identified            and no information                   is offered       concerning           the


 nature,       degree         or extent      of the "monitoring"                 required        for Plaintiff           to successfully           perform      as a


 medical        student.         See, Phillips            v. Harbor         Venice       Management,                  LLC,       2020    WL      495224,        *3-4


 (M.D.        Fla. 2020)         (Complaint          for retaliation            under    the ADA           dismissed            where "it      is unclear      from


 the vague allegations in the complaint what specific reasonable accommodations [plaintiffl

 requested        and when."            )


               As discussed            in more      detail     in connection            with     Plaintiff's          failure    to accommodate              claims,


 the plaintiff            has the        burden      of      identifying         an accommodation                      and "demonstrating               that    it is




                                                                                    8
Case 6:19-cv-01456-CEM-EJK Document 242 Filed 04/02/20 Page 9 of 20 PageID 1809




reasonable."             Frazier-White            v. Gee, 818 F.3d 1249,                   1255      (11tli      Cir.    2016);     Spears        v. Creel,      607


Fed.      Appx.        943,     948       (11th     Cir.      2015)       ("The      employee            bears      the     burden        of    identifying           an


accornrnodation               that   would        allow       her to perform              the essential          functions         of her job."           (citations


omitted);         Stewart       v. Happy           Herman's            Cheshire          Bridge,     Inc.,     117      F.3d      1278,        1286      (11th   Cir.


1997)        ("[T]he       burden       of identi-[ying          an accommodation                  that would             allow    a qualified           individual


to perform          the job      rests with         that individual.           . .").       Simply        stated,       Counts      I and II fail          to allege


that, with        or without         accommodation,               Plaintiff       is able to meet the requirements                        of UCF's          medical


school        curriculum.             Given         Plaintiffs           acknowledgement                  of     his      recurrent        depressive/manic


episodes,         his demonstrably                vague       references       to "treatment"             and "monitoring"                 accommodations,


Plaintiff      fails to allege         that he is a qualified              individual.


             Plaintiff        describes          Counts       I and II as "disparate                treatment"            claims      under       the ADA            and


 Reliab      Act.      To set-forth          a disparate          treatment          discrimination            claim,       a plaintiff         must      identify      a


 specific      comparator             and        alleged       facts     showing          that     the    claimant          and     his        comparator        "are


 similarly        situated      in all relevant             aspects."         Word       v. AT&T,         576 Fed. Appx.               908,      914 (11th           Cir.


 2014) (citing Holifield v. Reno, 115 F.3d 1555, 1562 (11th Cir. 1997)). A proffered comparator

"must        be nearly        identical      to the plaintiff."               Woods v. Cent. Fellowship                       Christian         Acad.,      545 Fed.


 Appx.       939,      945 (11th          Cir.    2000).         Here,     the Third          Complaint           makes        no attempt             to identify           a


 specific      comparator.            In the context              of Plaintif:f's          discrimination            claim,       a comparator            would,        at


 the very         least,      be some        other         individual,        with       a disability,         who        gained      admission           to UCF's


 medical        school.         Here,       however,          the Third           Complaint         makes         only      a generalized              and passing


 reference to the "general population."                                  (Doc. 236, ? 15). The failure to identify a comparator is

 "fatal to establishing a prima facie case." Corbin v. Town of Palm Beach, 996 F. Supp. 2d 1275,




                                                                                     9
Case 6:19-cv-01456-CEM-EJK Document 242 Filed 04/02/20 Page 10 of 20 PageID 1810




 1285-86       (S.D.        Fla. 2014)           (citing         Silvera          v. Orange            Cty. School              Bd., 244 F.3d 1253,                 1259      (11tli


 Cir. 2001)).


             IV.            Counts        III        and       IV    Fail        to State            Claims        for       Failure       to Accommodate                  Under
                            the ADA             and Rehab                 Act.


             Counts           III   and         IV     of      the        Third          Complaint            purports           to    state    claims        for     failure      to


 accommodate                under     the        ADA            and the           Rehab         Act.        Other            than     allegations      regarding           federal


 financial         assistance,           the         Rehab          Act      claim         in    Count            IV        incorporates        the    same          substantive


 allegations in the Count III ADA claim. (Doc. 236, 'i} 76). However, Counts III and IV do not

 incorporate             any of the allegations                     of Counts            I and II.         Consequently,               the allegations          of Counts         III


 and IV       are even more               sparse than                the allegations                  of Counts              I and II and suffer              from     the same


 pleading      defects.


             As with           the earlier            counts,        Counts          III    and IV         fail     to provide            any specific         or meaning:tul


 allegations             concerning         what         happened                 during        the admission                  process.        As     with     the preceding


 counts,       there         are    no     allegations                concerning:                (1)       what         information            was     provided         to      UCF


 concerning              Datto's    alleged           disability,          (2) when             such information                    was provided,        (3) what        requests


 for accommodation                  were made,                  and (4) when the requests                           for accommodation                  made.


              The "duty             to provide                 a reasonable                accommodation                      is not      triggered      unless        a specific


 demand        for an accommodation                             has been made."                       Gaston           v.   Bellingrath        Gardens         & Home,          Inc.,


 167 F.3d 1361,                1363-64           (11th         Cir. 1999).               See also,         Zainulabeddin,                 749 Fed. Appx.              at 783-784


 ("USF       was not obligated                   to accommodate                      [the plaintiff]              before       she requested          accommodations.")


 (citations         omitted).            Counts          III    and IV            fail     to alleged          when           in the admission               process       Plaintiff


 made his accommodation                              request.         In conclusory                   fashion,          paragraph         66 alleges         that the Plaintiff


 "asked"           for    two "reasonable                   accornrnodations"                        but   there            are no allegations           concerning             when




                                                                                                10
Case 6:19-cv-01456-CEM-EJK Document 242 Filed 04/02/20 Page 11 of 20 PageID 1811




 theserequestswere made so that it is impossible to determine if the request were made before his

 application         was rejected.


                In addition,          Counts         III     and IV           fail    to allege         that    the requested                accornrnodations                 were


"reasonable."                The claimant            has "the          burden         of identifying            an accommodation                     and demonstrating


 that it is reasonable."                 Frazier-White,                 818 F.3d at 1255 (citations                        omitted).          Paragraphs             67 and 68


 identify        two requested             accommodations.                       Paragraph           67 alleges         that Plaintiff           requested           to present


 to UCF          some unidentified                "medical            reports        establishing         that a disability                affected     his performance


 at the end of medical                     school          resulting          in his dismissal."                 Presumably,                Plaintiff       is referring           to


 medical         record       generated           prior     to dismissal              from      TJ[J.     In paragraph             68, Plaintiff            alleges      that, as


 a "reasonable               accommodation,"                  he asked UCF                   to "honor"          a "reinstatement                   contract"        with        TJU


 which          provided       for    an    "independent                 psychiatric              clearance,"          that     Plaintiff        be "monitored"                  as a


 medical          student       and        that     a diagnosis                of     bipolar       disorder          be      included         in     some      unidentified


 "Dean's          letter."      Neither           paragraph             67 nor         68 allege         any sort of "reasonable                        accommodation"


 that UCF was obligated                      to provide.


                 UCF's         alleged        failure            to    consider         "additional             medical           reports"           does      not      state      an


 accommodation                  claim        since         there        are      no     allegations:            (1)     concerning             the      content         of    these


 unidentified           "medical            reports"             or    (2)    how       the       medical        reports         would         have       affected           UCF's


 admission            determination.                       The        requested          "accommodation"                       that        UCF       "honor"           the       TJU


 reinstatement               contract"        is even             more        problematic.               With         regard      an "independent                 psychiatric


 clearance"          there is no allegation                      that a psychiatric                evaluation          would       have demonstrate                   Plaintiffs


 fitness        as either      a medical            student           or a medical            doctor.          The request            that UCF          allow        Plaintiff       to


 be "monitored"                as a medical                student       is a request             for a fundamental                modification             of the program


  and       a     request       for        personal           service           that      UCF           had     no       duty         or     obligation         to       provide.




                                                                                             11
Case 6:19-cv-01456-CEM-EJK Document 242 Filed 04/02/20 Page 12 of 20 PageID 1812




"[F]undamental                modifications                  in program           requirements,              the provision            of services           of a personal


 nature,      or the provision                    of    aids      as services             which       will     result          in undo         financial         hardship      or


 lowering program standards are not required" as accommodations. Tips v. Regents of Texas Tech

 University,          921      F. Supp.            1515,        1517        (N.D.         Tx)     (citing,      Southeastern               Community              College       v.


 Davis,      442      U.S.        397        at    407-12              (1979)).           The      Rehab         Act      "does          not     compel          educational


 institutions         to     disregard            the        disabilities         of    handicapped              individuals              or    to     make       substantial


 modifications              in their      programs            to allow       disabled           person       to participate."             Davis,       442 U.S. at 405.


             UCF       is    not required               to provide          any and all accornrnodations                           that Plaintiff          might      request.


 "[T]he      use of the word                 'reasonable'              as an adjective            for the word                'accornrnodate'           connotes       that an


 employer        is not required                  to accommodate                   an employee               in any manner                in which         that     employee


 desires."          Stewart        v. Happy              Herman's            Cheshire            Bridge,       Inc.,      117      F.3d        1278,     1285      (11th      Cir.


 1997)      (quoting          Lewis       v. Zilog,            Inc.,     908 F. Supp.             931,       947 (N.D.            Ga. 1995)).            "Stated      plainly,


 under      the ADA,            a qualified             individual          with       a disability          is not entitled             to the accommodation                    of


 her      choice,      but       only        to    a reasonable               accommodation."                        Stewart,         117        F.3d      1286       (internal


  quotation      marks         omitted).


              The decision in Zainulabeddin v. University of South Florida Board of Trustees, 749 Fed.

  Appx.,       776 (11th           Cir.      2018)           is instructive.              In Zainulabeddm,                     the Eleventh            Circuit      had under


  consideration             the Rehab             Act    claim         of a medical             student       dismissed           from     the University             of Soutli


  Florida       who     was diagnosed                   with         ADHD         and generalized               attxiety         disorder.           Id. 778.       The Court


  lield    that "USF           was not required                      to make       'major        adjustments'             to its medical-doctor                    progtam        to


  accommodate                 [plaintiff],             by,     for      example,           extending           its     normal         maximum              time      limits       to


  complete          the program              or altering             its rules      for    students          who       fail     an academic            year."       Id. at 784


  (citations        omitted).           Plaintiff's            requested          accommodation                 that USF            provide       "monitoring"              of his




                                                                                           12
Case 6:19-cv-01456-CEM-EJK Document 242 Filed 04/02/20 Page 13 of 20 PageID 1813




 medical     school     performance,           in addition                 to being vague                   and uncertain,             would     constitute        a "major


 adjustment"      in the UCF          program          aiid hence fails to allege                              a "reasonable             accommodation."


            The suggestions             that Plaintiff                  will        agree to "any              treatment"            and "psychiatric           clearance"


 (Doc. 236, 7$ 49, 68) amount to a requestthat UCF provide Plaintiff with medical or psyciatric

 evaluations      or treatment.           In Stevens                v. Rite-Aid               Corp.,           851 F.3d         224,     230 (2nd        Cir.   2017),     the


 Second      Circuit      rejected     a claim          that        an employer                    had an obligation                   to provide        desensitization


 therapy     to a needle-phobic             pharmacist                   holding           that there was "no                   authority"       to support         a theory


 that    "employers          are      obligated              to         offer            employees'             medical             treatment       as     a    reasonable


 accommodation            under       the ADA."                   Id.      Research              has revealed            no authority             for the proposition


 that the ADA          or Rehab       Act requires                 an employer                   or public        university           to provide        medical     care or


 evaluations      as an accommodation.


            In summary,          Counts       III     and IV               of the Third                Complaint             fail    to allege    sufficient        ultimate


 facts     establishing        that      UCF          had           an         obligation              or      duty     to      offer      Plaintiff       a    reasonable


 accommodation,            and the reasonable                     accornrnodations                      alleged        in paragraphs             49, 67 and 68 of the


 Third      Complaint        are either         too          vague             or    constitute             matters      relating         to    personal        or medical


 services     which     do not, as a matter                  of law, constitute                     "reasonable"              accommodation.


            Significantly,            Counts           III         and              IV      also        fail      to     allege          that     if     the       suggested


 "accommodations"               had     been         provided,                 that        Plaintiff        would        be able          to meet        the "essential"


 requirements          of a medical           school              curriculum.                  As      stated,        paragraphs          27 and 28 of the Third


 Complaint       allege      that Plaintiff         "still        has recurring                  episodes"            of panic/depressive              episodes.         There


 is no allegation         anywhere         that if the requested                           accommodations                    set-forth       in paragraphs          49, 67 or


  68 are afforded,           that     Plaintif:f's           manic/depressive                          episodes         would           cease    or would          otherwise


  enable him to complete               UCF's         medical              school           curriculum.




                                                                                            13
Case 6:19-cv-01456-CEM-EJK Document 242 Filed 04/02/20 Page 14 of 20 PageID 1814




          V.         Count V Fails to State a Claim            for Retaliation      Under      the ADA.

          To establish a prima facie case of retaliation             under the ADA,         a plaintiff     must   allege:     "(1)


 that he engaged in statutorily         protected activity,      (2) he suffered a materially             adverse action,          and


 (3) there was some causal relationship             between the two events."               Goldsmith       v. Bagby    Elevator


 Co., Irtc., 513 F.3d 1261, 1277 (11th Cir. 2008). "The                    third element requires          a showing         of but-


 for-causation." Frazier-White, 818 F.3d at 1258 (citing Univ. of Tex. SW Med. Ctr. v. Nassar,

 570 U.S. 338, 360 (2013).


          Count V of the Third Complaint                fails to allege the requisite "but-for"            causation between

 his ADA        lawsuit against TJU and UCF's            rejection   of his medical        school application.         Count V


 allegesthat UCF denied Datto's application at least twice before UCF was ever informed that he

 had suedTJU under the ADA and RehabAct. (Doc. 236, $7 82-96). In Frazier-White, supra,

 the Eleventh Circuit held that there was no "logical                inference of causation"           in a retaliation       claim


 where the plaintiff requestedher ADA accommodationafter she was notified of her dismissal.

 818 F.3d at 1258. As in Frazier-White, that UCF rejected Plaintiff twice before it was made

 aware of his lawsuit            agauist TJU dispels any "logical           inference"      that his third rejection               was


 retaliatory.


              Nothing   in Count V alleges the necessary "but-for"                causation.        Paragraph 102 alleges

 that UCF's       Director    of Admissions,       Robert A. Larkin,         advised Plaintiff        that he was         rejected


 "again due solely to what happenedat TJ[J." (Doc. 236, ffl102). However, paragraph102 does

 not allege that Mr. Larkin            told Plaintiff     that his third     application     was    denied because            of    liis


 disability     discrimination     lawsuit   against TJU.      Rather, the allegation        is simply that Plaintiff              was


 told that his third         application     was rejected      because of "what            happened"         at TJU.         "What


 happened" at TJU was Plaintiff dismissal from medical school.                                     (Doc. 236, 77 10-11.).




                                                               14
Case 6:19-cv-01456-CEM-EJK Document 242 Filed 04/02/20 Page 15 of 20 PageID 1815




 Paragraph         102      does        not     state,      and     does      not      allege,         that     Plaintiff's       application          was     rejected


 because     of }iis TJU lawsuit.


            VI.            Count        VI     Fails     to State      a Claim          Against          the "John            Doe"     Defendants.


            Count          VI    of the         Third       Complaint           purports          to    state       a claim       against      five    "John       Doe"


 defendants.           As       a general            proposition,          "fictitious-party                  pleading        is not    permitted         in   Federal


 court."     Richardson                v. Johnson,        598 F.3d 734, 738 (11th                        Cir. 2010).            However,        there is a limited


 exceptionto this rule "[wlhen the plaintiff's description of the defendantis so specific as to be

 'at the very worst,              surplusage"'                Id. (quoting          Dean      v. Barber,            951 F.2d 1210,            1215-16        (1 1th Cir.


 1992)).


            As stated,           Count          VI     purports       a stated         claim       against          five "John         Doe"      defendants.          No


 meaningful          allegations             are set-fortli        regarding           John Does              2 - 5.      Paragraph           114     simply    alleges


 that John Does 2 - 5 are either                         persons      at UCF           who "contributed"                 to retaliatory         action    against     the


 Plaintiff or individuals who "report to and/or take orders from" John Doe 1. (Doc. 236, ffl114).

 Since no specific              or meaningful               description         is provided             concerning            the identity      of John Does 2 -


 5, those        allegations           should        be dismissed.            A description               of "John        Doe"        defendants         that consists


 merely     of a category               of individuals            is insufficient.            See, Smith            v. Comcast         Corp.,       786 Fed. Appx.


 935,      940     (11th        Cir.     2019))         (Identification             of "John            Doe"        defendants          as "area         supervisors"


 insufficient).


            Count          VI    describes           John      Doe    1 as a "reviewer"                       who    allegedly         provided        a "drastically


 different" score after finding out about Plaintiff's past litigation. (Doc. 236, ffl 112). However,

 Count      VI     fails    to properly              allege     a claim         against        John Doe 1 for                  much     the same reasons             that


 Count      V fails to state a retaliation                        claim.       Count        VI,   which          incorporates          paragraphs         82-107          of


 Count      V, also fail to allege                   the requisite         "but-for"        causation           to properly          allege    a retaliation       claim.




                                                                                       15
Case 6:19-cv-01456-CEM-EJK Document 242 Filed 04/02/20 Page 16 of 20 PageID 1816




 Count        VI fails     to allege       that John Doe 1 assigned                        plaintiff         a lower     score as a result               of Plaintiff's


 TJU      lawsuit.             Rather,     paragraph         112          simply         alleges         a temporal             relationship             between          the


 disclosure           of the TJU         lawsuit       in the lower             score.       In addition,            Count       VI    fails    to allege        that the


 lower score assigned by John Doe 1 was the sole, or "but-for" cause of the third                                                                         reflection       of

 plaintiffs           medical        school        application.                 The      allegations           of     paragraph           112,      when         read      in


 conjunction            with     the     allegations       of paragraph                  106,     merely            indicate      that    John       Doe        1 scored


 Plaintiff      differently          than the remaining             reviewers.               There       are no factual           allegations            to support        an


 assertion       that John Doe 1:               (1) changed         his scoring              of the Plaintiff            as a result           of the TJ[J lawsuit,


 or (2) that           any     scoring      of Plaintiff       by        John         Doe     1 was the but-for                  cause         of Plaintiffs            third


 rejected       application.


               VII.          Deference        Must      Be Afforded               to UCF's             Academic           Decisions.


               ADA        and Rehab         Act     cases challenging                  academic              decisions         made      by public         and private


 universities           are relatively         rare.     Fewer          still    are reported            decisions         involving            medical         education


 programs.             The reported         decisions,       however,             including            two     Supreme          Court     decisions,            have been


 generally            deferential        of the     academic            decision-making                  process.          In Southeastern                  Community


 College        v. Davis,           442 U.S.       397 (1979),           a Rehab         Act     claim        was brought             against     a nursing            school


 by a hearing-impaired                    applicant.        In reversing               a judgment             for the claimant,                the Supreme              Court


 observed         that the Rehab            Act imposes           "no      requirement            upon an educational                    institution        to lower        or


  effectuate          substantial        modifications         of standards                  to accommodate                    a handicapped              person."        442


 U.S. at 413.


               In Regents of the University of Michigan v. Ewing, 474 U.S. 214 (1985), the Supreme

  Court       considered            a due process          claim        arising        out      of the dismissal                of a student             from     a 6-year


  combined             undergraduate           and medical              school         degree          program.           In rendering             its    decision,        the




                                                                                      16
Case 6:19-cv-01456-CEM-EJK Document 242 Filed 04/02/20 Page 17 of 20 PageID 1817




 Supreme         Court        observed           that "[w]hen           judges        are asked to review                   the substance               of a genuinely


 academic           decision,      such as this one, they should                         show great respect                 for the faculty's                professional


 judgment."            474 U.S.          at 513.          The       Court      further      observed          that     federal        courts           are not     a forum


 "suited      to evaluate          the substance               of the multitude             of academic              decisions         that are made               daily    by


 faculty      members           of public         educational           institutions         - decisions            that require           aan expert          evaluation


 of cumulative             information             and      [are]     not readily           adapted         to the procedural                  tools      of judicial         or


 administrative            decision-making.                        Id. at 514. (citations               omitted).           As observed                by the Eleventh


 Circuit      in Zairtulabeddm,                   supra,          "[w]here       the purpose               of an educational                   program         is to train


 persons       to     serve      their     profession              in customary             ways,       an institutions               refusal          to make       "major


 accomplishments"                 to its program               does not amount                 to disability-based                discrimination."                 749 Fed.


 Appx.        at 782      (citations            omitted).          See also,          Trabulsy,         supra,        *4 ("In        an academic              setting,      the


  [c]ollege      should       be granted           latitude         in its tenure        decision.           .")


              VIII.        P}aintiff's            Third           Complaint            Fails       to      Allege       a Claim                for      Compensatory
                           Damages.


              "To      prevail       on a claim             for     compensatory             damages          under         either     the RA            or the ADA,               a


 plaintiff       must      show          that     a defendant              violated       his     rights      under         the      statutes          and   did     so with


  discriminatory           intent."         McCullum               v. Orlando          Regional         Healthcare           System,           Inc.,     768 F.3d 1135,


  1146-1147           (11th      Cir.    2014)       (citing        Liese     v. Indian         River      County       Hosp.         Dist.,     701 F.3d 334, 342


  (11th      Cir.     2012)).           Discriminatory               intent     may       be established               by     showing            the     defendant         was


  deliberately          indifferent         to the claimant's                  statutory         rights.       Liese,        701      F.3d       at 345.           However,


  deliberate          indifference         is an "exacting"                  standard       which          requires      more         than      a showing           of gross


  negligence.            McCullum,               768        F.3d      at      1147.       (citations          omitted).               To       establish           deliberate


  indifference,          the plaintiff            must      show       that harm         to a federally              protected         right         was "substantially


  likely"     and that the defendant                     failed      to act on that likelihood.                    Id. (citations          omitted).




                                                                                       17
Case 6:19-cv-01456-CEM-EJK Document 242 Filed 04/02/20 Page 18 of 20 PageID 1818




            A complaint            for compensatory               damages         should       be dismissed               where,          as here, the plaintiff


 fails to allege discriminatory intent or deliberate indifference. See, Gil v. City of Pensacola, 396

 F. Supp.        3d 1059,         1063,      n.9     (N.D.      Fla.      2019)       ("Plaintiff's         claim         for     compensatory                 damages


 cannot      go forward            either     because         Plaintiff        did     not    -    and      in    good           faith     likely       cannot


 adequately       allege     that        the City        violated       his rights        under       the ADA             or Rehabilitation                    Act    with


 discriminatory          intent     or with        deliberate       indifference         to his statutory              rights.")         (citations          omitted).


            In Price v. Town of Longboat Key, 2019 W.L. 217834 (N.D. Fla. 2019), the Court

 dismissed        a claim         for     compensatory            damages            under     the ADA            where           the      complaint           failed       to


 allege     the requisite          discriminatory            intent       or deliberate           indifference.             The          Price      court      observed


 that "[a]part      from     conclusory             language,         Plaintiff      does not establish                 that the Defendant                    knew       that


 portions      of its website            at issue would             be inaccessible           to disabled             individuals,           or that Defendant


 laiew      such inaccessibility              would        infringe        upon       a federally          protected             right."         Id.    at *5.        With


 regard      to the "website              accessibility"          at issue        in Price,        the Court             observed           that "not           even      the


 courts     are entirely      in accord         on the matter."             Id.


             The gravamen               of Plaintiff's        action      is that UCF's           rejection           of an applicant               with      admittedly


 recurrent,      debilitating,           manic/depressive              episodes         constitutes         a violation             of the ADA                and Rehab


 Act.       No known         precedent          supports         Plaintiffs          position.        If the Court                in Price          refused       to infer


 discriminatory          intent         or deliberate        indifference         due to conflicting                  judicial       decisions,             no inference


 of     discriminatory            intent      or     deliberate         indifference              should         be     drawn            here.         If     conflicting


 precedents        and uncertainty                 in the       law     regarding         website          accessibility             precludes              a claim         for


  compensatory           damages,            how      much       more         tenuous        is Plaintiff's             compensatory                   damage         claim


 where,       as here, there            is no clear precedence                supporting           his claim.            Since       the Third              Complaint         is




                                                                                  18
Case 6:19-cv-01456-CEM-EJK Document 242 Filed 04/02/20 Page 19 of 20 PageID 1819




 completely          devoid     of any allegation               of discriminatory           intent    or deliberate       indifference,       whetlier


 conclusory        or otherwise,          the claim       for compensatory               damages       should     be dismissed.


            It should       also be noted that ceitain                   elements       of elements      of Datto's      compensatory         damage


 claim are clearly inapposite including the claims for "back-pay" and "front-pay" (Doc. 236, ffl

 117).      In addition,        the prayer          for relief     also includes          a claim     for loss of Uber         income      due to the


 "time devoted towards litigation" and a "reasonable attorney [sicl fees if/when Plaintiff retains

 counsel.      Id.     A pro se litigant             is not allowed          to recover      attorney's         fees unless    the litigant     is also


 an attorney.         Gonzalez         v. Asset Acceptance,                LLC,        2008 WL       1930625,      *3 (M.D.      Fla. 2008)      citing


 Barrettv. Bureau of Customs, 651 F. 2d 1087, 1088-89 (5th Cir. 1981).


                                                                    CONCLUSION


             For      the     foregoing           reasons,        Defendant,            UNIVERSITY               OF     CENTRAL            FLORIDA


 BOARD         OF TRUSTEES,                     respect:fully      requests       this Court     to enter an order         dismissing      Plaintiffs


 Third      Complaint          with    prejudice.           A pro        se pleading      may    be dismissed           with   prejudice      after the


 litigant    is afforded         an opportunity             to amend        and it is explained           how     and why      their    pleadings        do


 not satisfy       the federal         rules.      Kabbaj       v. Obama,         568 Fed. Appx.          875, 880 (11th        Cir. 2014)       (citing


 Alba v. Monffird,                    517 F.3d 1249, 1252 (11th Cir. 2008). Here, Plaintiff has filed three

 complaints          against     UCF      (Doc.       62, 210,236)          and been instructed           twice       by the Court      regarding       the


 requirements          of a proper         complaint.            (Doc.    168, 169).       Dismissal       with    prejudice     is proper.




                                                                                  19
Case 6:19-cv-01456-CEM-EJK Document 242 Filed 04/02/20 Page 20 of 20 PageID 1820




                                       CERTIFICATE               OF SERVICE


          I HEREBY       CERTIFY       that   a true   and correct       copy     of the foregoing              was furnished     by


 Electronic   Service   through    the Flotida    E-Portal      System       to: Jeffrey        Peter Datto,      Ph.D.,   3352   W.


 98thPlace,Hialeah,FL         33018;jpdatto@gmail.com,                    this2n"dayof                         2020.




                                                        RON"           D 'L.              "OP,      '
                                                        Flori         BarNumber:            2      584
                                                        rharro                 nlaw.com
                                                        O'CO            OR & O'CONNOR.                   LLC
                                                         800 No          Magnolia          Avenue,       Ste 1350
                                                         Orlando.       FL     32803
                                                         (407)       843-2100
                                                         (407)       843-2061     Facsimile
                                                        Attorney for Defendarit University of Central
                                                        Florida Board of Trustees




                                                                20
